Name: 2000/461/EC: Council Decision of 17 July 2000 appointing a Spanish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration;  parliament
 Date Published: 2000-07-22

 Avis juridique important|32000D04612000/461/EC: Council Decision of 17 July 2000 appointing a Spanish alternate member of the Committee of the Regions Official Journal L 183 , 22/07/2000 P. 0017 - 0017Council Decisionof 17 July 2000appointing a Spanish alternate member of the Committee of the Regions(2000/461/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to Council Decision 98/110/EC(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Juan Antonio Megias Garcia, alternate member, notified to the Council on 29 June 2000.Having regard to the proposal from the Spanish Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr JosÃ © RamÃ ³n Bustillo Navia-Osorio is hereby appointed an alternate member of the Committee of the Regions in place of Mr Juan Antonio Megias Garcia for the remainder of his term of office, which runs until 25 January 2002.Done at Brussels, 17 July 2000.For the CouncilThe PresidentJ. Glavany(1) OJ L 28, 4.2.1998, p. 19.